Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, arrangement wherein a first coupler is a female coupler and a second coupler is a male coupler (claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huegerich (US 2010/0018608) in view of McTamaney (US 4,408,943).
Huegerich discloses a delivery assembly for a crop input delivery system, comprising:
An arm 30, 32, 34, e.g. boom, adapted to be supported at a proximal end from a mobile vehicle 20, a mobile vehicle holding a supply of crop input, a boom supporting a conduit 22 having a proximal end in fluid communication with a supply of crop input;
a first coupler 18 supported on a distal end of a boom, a distal end of a conduit coupled to a first coupler;
a second coupler 16 supported on an implement 10, a second coupler in fluid communication with a storage tank 12 disposed on an implement, a second coupler configured to fluidly couple with a first coupler;
a clamping assembly, disposed to releasably couple first and second couplers in fluid engagement.
Huegerich does not disclose a clamping assembly. McTamaney discloses a delivery system comprising:  
a first coupler 64;
a second coupler 62 configured to fluidly couple with a first coupler 64;
a clamping assembly 63, disposed to releasably couple first and second couplers in fluid engagement.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Huegerich to include a clamping assembly, as taught by McTamaney, such that relative movement of the supply of input or the storage tank does not affect the connection between first and second couplers.
Claims 2 & 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huegerich in view of McTamaney and further in view of Greenhalgh (US 6,375,123).
With respect to claim 2, Huegerich discloses that second coupler 16 is a female coupler and first coupler 18 is a male coupler, and does not disclose guide structure associated with a female coupler. Greenhalgh discloses a female coupler 2, 8 that includes internal surfaces 52 of struts 30 that “form a substantially bell-shaped opening that helps guide the probe of the aircraft to be refueled into the drogue basket 8.” Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Huegerich to include guide structure such as ribs in a female coupler, as taught by Greenhalgh, thereby providing a stable target for a male coupler to securably enter and ultimate fluidly connect to.
With respect to claim 3, Huegerich discloses that second coupler 16 is a female coupler and first coupler 18 is a male coupler. Huegerich does not disclose that a first coupler is a female coupler and a second coupler is a male coupler. However, MPEP 2144 & 2144.04 (VI) (A) states that “automating a manual activity, making portable, making separable, reversing or duplicating parts, or purifying an old product may form the basis of a rejection.” (Emphasis added.) In this case, swapping the male and female couplers from respectively the mobile vehicle and implement requires reattaching the respective couplers but does not affect the ability to couple fluidly. Consequently, a skilled artisan could locate the male and female couplers in any orientation and maintain input delivery without ill effect.
Huegerich does not disclose that a first coupler is a female coupler and a second coupler is a male coupler. Greenhalgh discloses a female coupler 2, 8 that includes internal surfaces 52 of struts 30 that “form a substantially bell-shaped opening that helps guide the probe of the aircraft to be refueled into the drogue basket 8.” Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Huegerich to include guide structure such as ribs in a female coupler, as taught by Greenhalgh, thereby providing a stable target for a male coupler to securably enter and ultimate fluidly connect to.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huegerich in view of McTamaney and further in view of Berberat (US 6,000,428).
Huegerich discloses a pivot axis (indicated generally as 72, 74, 100), and does not disclose a cable and winch. Berberat discloses a pivot axis (indicated generally as 29), a cable 35 connected at one end to a boom and a winch 33 operable to retract and extend a cable to cause a distal end of a boom 13 to raise and lower, respectively. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Huegerich to include a pivot axis, cable and winch, as taught by Berberat, thereby allowing an operator to manipulate the end of a boom-supported conduit in a location that otherwise is not accessible.
Claims 6, 7, 8 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huegerich in view of McTamaney and further in view of Rusconi (US 2012/0181465).
Huegerich does not disclose a support of a second coupler that is resilient and enables axial movement of a second coupler relative to a support. Rusconi discloses a spring 13 (FIG. 1) such that a support 4, 8, 10 of a second coupler 1 that is resilient and enables axial movement of a second coupler relative to a support. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Huegerich to include a second coupler that is resilient and enables axial movement of a second coupler relative to a support, as taught by Rusconi, thereby closing the second coupling and preventing pressurized fluid from leaking when the first coupler is finally disconnected from the second coupler.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huegerich in view of McTamaney and further in view of Bresie (US 4,483,376).
	Huegerich does not disclose a first check valve upstream of first and second couplers. Bresie discloses a first check valve 82, 86upstream of first and second couplers 110, 10. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Huegerich to include a first check valve upstream of first and second couplers, as taught by Bresie, thereby allowing only outward flow of input.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huegerich in view of McTamaney and Bresie and further in view of Martin (US 5,291,922) which discloses a check valve 20 downstream of a coupling 18 of a conduit 12. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Huegerich to include a check a second check valve downstream of couplers, as taught by Martin, thereby allowing for recapture of loss fluid in transfer when couplings heretofore weren’t leak proof.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huegerich in view of McTamaney, Bresie and Martin and further in view of Fahrner (US 4,023,518) which discloses a compressed air pump 51 configured to deliver compressed air to push liquid out of a conduit before decoupling a first and second couplers after transfer. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Huegerich to include a compressed air pump, as taught by Fahrner, thereby controlling the flow of material as well as specific target destinations for material moving through the system.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY W ADAMS/Primary Examiner, Art Unit 3652